Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This Notice of Allowance is in response to the 8/31/22 submission with claim
amendments and the 5/25/22 Interview.  Claims 1-3, 5, 8, 10-12 of the 7/29/22 copy of the claims are allowed. There are a total of 8 allowed claims.

Examiner’s Statement of Reasons for Allowance
	Relevant prior art was found with the 2/17/22 and 6/14/22 action.  However, the 7/29/22 claims and 5/25/22 interview advanced the claims.  The 7/29/22 claims included all the features discussed in the 5/25/22 interview.
	Other prior art on the Notice of References cited is considered relevant.  Conner at [15] and Shimizu ‘107 at 12:45-50 and Watanabe at [101] have center point markings but are not considered in a related field.  Or, they do the center point markings in a different manner as the claimed application.  Also, Umeda (cited in 6/14/22 action) tracks percent of ad seen but not the particular aspect ratio method of dividing into content areas or the different action based on even or odd areas.  Watanbe (cited in 6/14/22 action) also does not have the particular aspect ratio method of dividing into content areas or the different action based on even or odd areas.
Also, the 7/29/22 IDS was considered in detail.  The case history of foreign priority application 2020-082867 was studied in detail in Global Dossier as of this date of Allowance.  Also, the prior art cited in the 7/29/22 IDS and also cited in the case history for the related 2020-082867 was considered in detail.  Tomoyuki ‘107 has measurement points and read rate or ratio of amount read.  However, Tomoyuki ‘107  at [28] has Measurement Points (MP) as arbitrary or 100 in vertical or as evenly spaced points.  Importantly, Figures of Tomoyuki like, Figures 14 and 15, do Not show rectangles.  And, the description of Tomoyuki does not show rectangles.  Tomoyuki does not have measurement rectangles/areas or how to make the measurement rectangles.  Junichi ‘740 has dividing the area [10] and ratio as read rate at [53], [56].  Junichi Fig. 11 shows rectangular areas.  But, these are not same size rectangles in vertical or horizontal direction and not a number of rectangles based on a ratio of width to height.  Rather, in Junichi the determination areas is affected by the size of the item area [63].
So, there is relevant prior art to this field.  However, the 7/29/22 claims are found nonobvious over the prior art.  Applicant divides the content area of interest into a plurality of areas based on a ratio of width to height of the interested content area.  This ratio number or aspect ratio determines the number of areas of rectangles to divide the interested content into (as seen in Applicant Spec at [44-46, 92]).  So, Applicant’s particular way of dividing up the content area into a plurality of areas using a particular aspect ratio and then placing a center point or central area based on even or odd plurality of areas and then judging based on those divisions and position placements and a threshold whether a user has viewed a content or not is considered non-obvious over the prior art.  Hence, the current claims dated 7/29/22 are found Allowable.
Also, the claims are considered to pass 101 in the particular way they measure and divide a content size presented on a browser and then judge a content presented on a browser and then transmit that particular judgement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/           Primary Examiner, Art Unit 3688                                                                                                                                                                                             	9/7/22